Court of Appeal*
                                                                            SEp 232013
                                                                               Lisa Matz . ,
                                                                           Clerk, 5th District

             IN THE COURT OF CRIMINAL APPEALS
                                         OF TEXAS

                   NOS. WR-76,669-01, WR-76,669-02 AND WR-76,669-03



                       EX PARTE MICHAEL ASIBEY OSEI, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. W03-48341-M(A), W03-48342-M(A) AND W03-48343-M(A)
              IN THE 194TH DISTRICT COURT FROM DALLAS COUNTY



        Per curiam.


                                          OPINION


       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted oftwo charges

of aggravated assault of a public servant in the -01 and -02 cases, and one charge of aggravated

robbery in the -03 case. Applicant was sentenced to forty years' imprisonment in each of the

aggravated assault cases, to be served consecutively with a fifty-year sentence in the aggravated

robbery case. Intwo separate opinions, the Fifth Court of Appeals affirmed his convictions. Osei

v. State, Nos. 05-04-00389-CR and 05-04-00390-CR (Tex. App. - Dallas, April 22,2005) and Osei

v. State, No. 05-03-01428-CR (Tex. App. - Dallas, August 24, 2004).
                                                                                                      2

        Applicant contends that his retained PDR counsel rendered ineffective assistance because

counsel failed to timely file petitions for discretionary review in all three cases. We remanded this

application to the trial court for findings of fact and conclusions of law.

        The trial court conducted a live hearing on March 7, 2013, at which Applicant, his mother,

Applicant's appellate counsel and his retained PDR counsel testified. Based on the testimony and

evidence presented at the habeas hearing, the trial court has entered findings offact and conclusions

of law that PDR counsel failed to timely file petitions for discretionary review in all three cases,

thereby denying Applicant a meaningful opportunity to petitions this Court for discretionary review.

The trial court recommends that relief be granted.

        We find, therefore, that Applicant is entitled to the opportunity to file out-of-time petitions

for discretionary review ofthe judgments ofthe Fifth Court ofAppeals in Cause Nos. 05-04-00389-

CR, 05-04-00390-CR and 05-03-01428-CR that affirmed his convictions in Cause Nos. F03-48341 -

M, F03-48342-M and F03-48343 from the 194th District Court of Dallas County. Applicant shall

file his petitions for discretionary review with this Court within 30 days of the date on which this

Court's mandate issues.




Delivered: September 18, 2013
Do not publish
                                            OFFICIAL BUSINESS             f vuyiw
                                                                                         jj
                                            STATE OF TEXAS                               31 3
                                            PENALTY FOR         o
                                                                  p       r3*3$                 ^"»V '^••••'•^   PITNI* BOWES
P.O. BOX 12308, CAPITOL STATION                               O
                                                                                              02 1R              $00.38*
                                            PRIVATE USE       Eg                    JfV £   0002000240     SEP19 2013
   AUSTIN, TEXAS 78711                                            Q.U.    L&ftk          li MAILED FROM ZIP CODE 78 701
                                                   WR-76,669-01, WR-76,669-02 & WR-76,669-03
                                                   5TH COURT OF APPEALS CLERK
                                                   LISA MATZ
                                                   600 COMMERCE 2ND FLOOR
                                                   DALLAS TX 75202
                                  SG   HGTS3B   75202
                                                           |I|„|||.I.I||I||||,IH||I|..M|.|I.I|||,I|II||...II.||I|,.I.„I